  8:20-cv-00239-RGK-PRSE Doc # 23 Filed: 04/22/21 Page 1 of 1 - Page ID # 67




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JOHN K. WALTON,

                    Plaintiff,                               8:20CV239

       vs.
                                                          MEMORANDUM
MICHAEL MYERS, Director, Official                          AND ORDER
Capacity; WEST, Captain, Official Capacity;
DOOLEY, Officer, Official Capacity;
SHARMAN, Officer, Official Capacity;
“RED”, Medication Nurse; SULLIVAN, LT;
and MOSS, SGT,

                    Defendants.


       On March 11, 2021, the court ordered Plaintiff to file an amended complaint
that sets forth a viable claim against proper defendants within 30 days, in the absence
of which “this matter will be dismissed without further notice.” (Filing 2 2.) To date,
Plaintiff has not filed an amended complaint or taken any other action in this case.

      IT IS THEREFORE ORDERED that:

      1.     This case is dismissed without prejudice for failure to prosecute this
matter diligently and for failure to comply with this court’s orders; and

      2.     Judgment shall be entered by separate document.

      DATED this 22nd day of April, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
